Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,687,118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and anticipated by the claims of the ‘118 Patent. The claimed subject matter of the dependent Claims of the instant . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-25, and 28-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuria et al., (US 2003/0163832 A1) (as provided by the IDS submitted on 15 June 2020, hereinafter Tsuria), in view of Liga et al. (US 2003/0154128 A1) (as provided by the IDS submitted on 15 June 2020, hereinafter Liga), and further in view of Heath (US 2008/0263583 A1) (hereinafter Heath).

Regarding Claim 21, Tsuria discloses a digital content delivery device [Figs. 1-3; ABST] comprising: 
[Figs. 1-3; 0089, 0093, 0148-150, 0167-170: processors that execute programmed instructions stored in memory] and configured to:
provide time-shifted digital content to a playback device; [Figs. 1, 4, 6-8; 0004, 0027: discloses the delivery of content in a time shifted manner, which may cause interactive offers to be obsolete] 
access content identification data indicative of the time-shifted digital content being played by the playback device; [0027: discloses the known technique of delivering television programming with an offer; 0043-44: discloses the delivery of interactive content with a television program, which is described as an exemplary offer to purchase an item that is associated with the cooking program; 0045: discloses an alternative offer to purchase an item associated with a sports program, its statistics, and/or athlete/team/league related offers; 0184-185: identification of interactive content is based on comparison search of interactive information having matching/common metadata elements as the television program]
select a time-adapted offer associated with the time-shifted digital content being played by the playback device; and provide the time-adapted offer to the playback device.  [Figs. 1, 4, 6-8; 0004, 0027: discloses the time shifted playback may cause interactive offers to be obsolete; 0078-79, 0109-110, 0234, 0256: discloses the use of a validity tag for the interactive module to ensure time-shifted content has viable transactional offers; 0184-185: identification of interactive content is based on comparison search of interactive information having matching/common metadata elements as the television program] 
Tsuria fails to explicitly disclose after the playback device begins playing the time-shifted digital content, access content identification data indicative of the time-shifted digital content being played by the playback device. (Emphasis on the particular elements of the limitations not explicitly disclosed by Tsuria).
Liga, in analogous art, teaches after the playback device begins playing the time-shifted digital content, access content identification data indicative of the time-shifted digital content being played by the playback device. [Fig. 7; 0077-87: system may update on the fly stale advertisements that may be past some limited time frame (such as the validity period of Tsuria’s advertisements/offers), and may, upon playback of recorded content, request and receive in real-time updated advertisement content (i.e., time-adapted offers – wherein Tsuria has previous disclosed providing content identification to search for related interactive content/advertisements) if it is determined that some transactional offer is determined to be stale]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tsuria with the teachings of Liga to request and deliver/receive content identification data and time-adapted transactional offers after start of playback of time-shifted content in order to replace stale, out of date time-sensitive information and offers with updated and accurate information. [Liga – 0078]
Tsuria and Liga fail to explicitly disclose the access content identification data indicative of the time-shifted digital content being played by the playback device and a point of playback within the time-shifted digital content. (Emphasis on the elements of the limitation not explicitly disclosed by Tsuria and Liga).
Heath, in analogous art, teaches the access content identification data indicative of the time-shifted digital content being played by the playback device and a point of playback within the time-shifted digital content. [0021: where the system may serve live or recorded content (such as the time-shifted programs of Tsuria and Liga); 0053-57, 0063, 0065: where identification of an advertisement to be provided to a client device (such as the time-adapted offers of Tsuria and Liga) may determine the current/recent time position of the video being displayed, and utilize that time position information to identify particular advertisements for delivery]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tsuria and Liga with the teachings of Heath to specify accessing a point of playback within time-shifted content in order to provide targeted advertisements that is relevant to subject matter at particular points of playback of a video. [Heath – 0001-9]

Regarding Claim 22, Tsuria, Liga, and Heath disclose all of the limitations of Claim 21 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria, Liga, and Heath disclose wherein the controller is configured to provide the time-shifted digital content via the Internet. [Tsuria – Fig. 1; 0134-136: wherein the system may utilize any known networks for communication of content, such as LANs, MANs, and WANs; Liga – Fig. 1; 0027-30: where distribution networks may include the Internet; Heath – Fig. 1; 0020, 0027: content may be distributed via the Internet or any combination of known networks]

Regarding Claim 23, Tsuria, Liga, and Heath disclose all of the limitations of Claim 21 which are analyzed as previously discussed with respect to that claim.
Furthermore, Heath discloses wherein the controller is configured to select the time-adapted offer based on the point of playback. [Heath – 0021: where the system may serve live or recorded content (such as the time-shifted programs of Tsuria and Liga); 0053-57, 0063, 0065: where identification of an advertisement to be provided to a client device (such as the time-adapted offers of Tsuria and Liga) may determine the current/recent time position of the video being displayed, and utilize that time position information to identify particular advertisements for delivery]

Regarding Claim 24, Tsuria, Liga, and Heath disclose all of the limitations of Claim 21 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria discloses wherein the controller is configured to select the time-adapted offer based on the content identification data. [Tsuria – 0184-185: identification of interactive content is based on comparison search of interactive information having matching/common metadata elements as the television program]

Regarding Claim 25, Tsuria, Liga, and Heath disclose all of the limitations of Claim 21 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria, Liga, and Heath disclose wherein the time-shifted digital content comprises a television show, a movie, or a video. [Tsuria – 0026-29: systems for interactive television programs viewed in a time-shifted manner; 0230: video may be a movie; Liga – 0021, 0029: television signals comprising video signals; 0091: where content may be a movie; Heath – 0021: video file which may be a recorded television program, or recorded theatrical work, etc.]

Regarding Claim 28, Tsuria, Liga, and Heath disclose all of the limitations of Claim 21 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria, Liga, and Heath disclose wherein the time-adapted offer comprises an advertisement. [Tsuria - 0043-44: discloses the delivery of interactive content with a television program, which is described as an exemplary offer to purchase an item that is associated with the cooking program; 0045: discloses an alternative offer to purchase an item associated with a sports program, its statistics, and/or athlete/team/league related offers; Liga – 0077-87: system may update on the fly stale advertisements that may be past some limited time frame; Heath – 0053-57, 0063, 0065: where identification of an advertisement to be provided to a client device may determine the current/recent time position of the video being displayed, and utilize that time position information to identify particular advertisements for delivery]


Regarding Claim 29, Tsuria discloses a digital content processing system, [Figs. 1-3; ABST] comprising: 
a content delivery component [Figs. 1-3] configured to: 
provide time-shifted digital content to a playback device; [Figs. 1, 4, 6-8; 0004, 0027: discloses the delivery of content in a time shifted manner, which may cause interactive offers to be obsolete]
access content identification data associated with the time-shifted digital content; [0027: discloses the known technique of delivering television programming with an offer; 0043-44: discloses the delivery of interactive content with a television program, which is described as an exemplary offer to purchase an item that is associated with the cooking program; 0045: discloses an alternative offer to purchase an item associated with a sports program, its statistics, and/or athlete/team/league related offers; 0184-185: identification of interactive content is based on comparison search of interactive information having matching/common metadata elements as the television program]
select a time-adapted offer associated with the time-shifted digital content being played by the playback device; and provide the time-adapted offer to the playback device. [Figs. 1, 4, 6-8; 0004, 0027: discloses the time shifted playback may cause interactive offers to be obsolete; 0078-79, 0109-110, 0234, 0256: discloses the use of a validity tag for the interactive module to ensure time-shifted content has viable transactional offers; 0184-185: identification of interactive content is based on comparison search of interactive information having matching/common metadata elements as the television program] 
Tsuria fails to explicitly disclose after the playback device begins playing the time-shifted digital content, select a time-adapted offer associated with the time-shifted digital content being played by the playback device. (Emphasis on the particular elements of the limitations not explicitly disclosed by Tsuria).
Liga, in analogous art, teaches after the playback device begins playing the time-shifted digital content, select a time-adapted offer associated with the time-shifted digital content being played by the playback device. [Fig. 7; 0077-87: system may update on the fly stale advertisements that may be past some limited time frame (such as the validity period of Tsuria’s advertisements/offers), and may, upon playback of recorded content, request and receive in real-time updated advertisement content (i.e., time-adapted offers – wherein Tsuria has previous disclosed providing content identification to search for related interactive content/advertisements) if it is determined that some transactional offer is determined to be stale]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tsuria with the teachings of Liga to request and deliver/receive content identification data and time-adapted transactional offers after start of playback of time-shifted content in order to replace stale, out of date time-sensitive information and offers with updated and accurate information. [Liga – 0078]
Tsuria and Liga fail to explicitly disclose select a time-adapted offer associated with the time-shifted digital content being played by the playback device based on a point of playback within the time-shifted digital content. (Emphasis on the elements of the limitation not explicitly disclosed by Tsuria and Liga).
Heath, in analogous art, teaches to select a time-adapted offer associated with the time-shifted digital content being played by the playback device based on a point of playback within the time-shifted digital content. [0021: where the system may serve live or recorded content (such as the time-shifted programs of Tsuria and Liga); 0053-57, 0063, 0065: where identification of an advertisement to be provided to a client device (such as the time-adapted offers of Tsuria and Liga) may determine the current/recent time position of the video being displayed, and utilize that time position information to identify particular advertisements for delivery]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tsuria and Liga with the teachings of Heath to specify accessing a point of playback within time-shifted content in order to provide targeted advertisements that is relevant to subject matter at particular points of playback of a video. [Heath – 0001-9]

Regarding Claim 30, Tsuria, Liga, and Heath disclose all of the limitations of Claim 21 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria and Heath disclose wherein the content identification data is indicative of a particular segment of the time-shifted digital content, chapter of the time-shifted digital content, or frame of the time-shifted digital content. [Tsuria – 0145, 0205: metadata included may identify video segments; Heath – 0058-60, 0063-65: where current position of playback of video is utilized to determine advertisements to be provided, where first criteria for targeting would be associated at/from one time point to a next time point when a second criteria is associated (i.e., present time position is implicitly associated with and indicative of segments of the digital content)]

Regarding Claim 31, Tsuria, Liga, and Heath disclose all of the limitations of Claim 30 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria, Liga, and Heath disclose wherein the content delivery component is configured to select the time-adapted offer based on the particular segment of the digital content and the point of playback within the time-shifted digital content. [Tsuria – 0184-185: identification of interactive content is based on comparison search of interactive information having matching/common metadata elements as the television program; Heath – 0021: where the system may serve live or recorded content (such as the time-shifted programs of Tsuria and Liga); 0053-57, 0063, 0065: where identification of an advertisement to be provided to a client device (such as the time-adapted offers of Tsuria and Liga) may determine the current/recent time position of the video being displayed, and utilize that time position information to identify particular advertisements for delivery]

Regarding Claim 32, Tsuria, Liga, and Heath disclose all of the limitations of Claim 30 which are analyzed as previously discussed with respect to that claim.
[Tsuria – Figs. 1-2; 0145, 0148-155: where headend produces tags and metadata relating to the content and plays out and delivers interactive content accordingly to user devices (where it would be implicit that to properly deliver a requested content to a user device, the system would necessarily need to identify the content somehow, and where content identifiers are readily understood and known metadata); 0262;  Heath – 0049: where processes may be performed by ad/content provider; 0074-77: where it is understood that the disclosed embodiments may be reconfigured in any combination/sub-combination; see also MPEP 2144.04(V)-(VI)]

Regarding Claim 33, Tsuria, Liga, and Heath disclose all of the limitations of Claim 29 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria, Liga, and Heath disclose wherein the content delivery component is configured to provide the time-adapted offer to the playback device based on the content identification data after the playback device begins playing the time-shifted digital content. [Tsuria - Figs. 1, 4, 6-8; 0004, 0027: discloses the time shifted playback may cause interactive offers to be obsolete; 0078-79, 0109-110, 0234, 0256: discloses the use of a validity tag for the interactive module to ensure time-shifted content has viable transactional offers; 0184-185: identification of interactive content is based on comparison search of interactive information having matching/common metadata elements as the television program; Liga - Fig. 7; 0077-87: system may update on the fly stale advertisements that may be past some limited time frame, and may, upon playback of recorded content, request and receive in real-time updated advertisement content; Heath - 0053-57, 0063, 0065: where identification of an advertisement to be provided to a client device may determine the current/recent time position of the video being displayed, and utilize that time position information to identify particular advertisements for delivery]

Regarding Claim 34, Tsuria, Liga, and Heath disclose all of the limitations of Claim 29 which are analyzed as previously discussed with respect to that claim.
Furthermore, Heath discloses wherein content identification data is generated by the playback device. [Heath – 0049, 0056-60, 0063-65: system may be implemented by video player device, where user device may identify current playback position information]


Regarding Claim 35, Tsuria discloses a method for processing digital content, the method comprising: 
providing time-shifted digital content to a playback device; [Figs. 1, 4, 6-8; 0004, 0027: discloses the delivery of content in a time shifted manner, which may cause interactive offers to be obsolete]
[0027: discloses the known technique of delivering television programming with an offer; 0043-44: discloses the delivery of interactive content with a television program, which is described as an exemplary offer to purchase an item that is associated with the cooking program; 0045: discloses an alternative offer to purchase an item associated with a sports program, its statistics, and/or athlete/team/league related offers; 0184-185: identification of interactive content is based on comparison search of interactive information having matching/common metadata elements as the television program]
selecting a time-adapted transactional offer associated with the time-shifted digital content being performed by the playback device based on the content identification data; and providing the time-adapted transactional offer to the playback device. [Figs. 1, 4, 6-8; 0004, 0027: discloses the time shifted playback may cause interactive offers to be obsolete; 0078-79, 0109-110, 0234, 0256: discloses the use of a validity tag for the interactive module to ensure time-shifted content has viable transactional offers; 0184-185: identification of interactive content is based on comparison search of interactive information having matching/common metadata elements as the television program]
Tsuria fails to explicitly disclose after the playback device begins playing the time-shifted digital content, accessing content identification data indicative of the time-shifted digital content being played by the playback device; and providing the time-adapted transactional offer to the playback device after the playback device begins playing the time-shifted digital content. (Emphasis on the particular elements of the limitations not explicitly disclosed by Tsuria).
Liga, in analogous art, teaches after the playback device begins playing the time-shifted digital content, accessing content identification data indicative of the time-shifted digital content being played by the playback device; and providing the time-adapted transactional offer to the playback device after the playback device begins playing the time-shifted digital content. [Fig. 7; 0077-87: system may update on the fly stale advertisements that may be past some limited time frame (such as the validity period of Tsuria’s advertisements/offers), and may, upon playback of recorded content, request and receive in real-time updated advertisement content (i.e., time-adapted offers – wherein Tsuria has previous disclosed providing content identification to search for related interactive content/advertisements) if it is determined that some transactional offer is determined to be stale]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tsuria with the teachings of Liga to request and deliver/receive content identification data and time-adapted transactional offers after start of playback of time-shifted content in order to replace stale, out of date time-sensitive information and offers with updated and accurate information. [Liga – 0078]
Tsuria and Liga fail to explicitly disclose accessing content identification data indicative of the time-shifted digital content being played by the playback device and a point of playback within the time-shifted digital content. (Emphasis on the elements of the limitation not explicitly disclosed by Tsuria and Liga).
and a point of playback within the time-shifted digital content. [0021: where the system may serve live or recorded content (such as the time-shifted programs of Tsuria and Liga); 0053-57, 0063, 0065: where identification of an advertisement to be provided to a client device (such as the time-adapted offers of Tsuria and Liga) may determine the current/recent time position of the video being displayed, and utilize that time position information to identify particular advertisements for delivery]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tsuria and Liga with the teachings of Heath to specify accessing a point of playback within time-shifted content in order to provide targeted advertisements that is relevant to subject matter at particular points of playback of a video. [Heath – 0001-9]

Regarding Claim 36, Tsuria, Liga, and Heath disclose all of the limitations of Claim 35 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria, Liga, and Heath disclose wherein: providing the time-shifted digital content comprises providing the time-shifted digital content via the Internet; providing the time-adapted transactional offer comprises providing the time-adapted transactional offer via the Internet; or both. [Tsuria – Fig. 1; 0134-136: wherein the system may utilize any known networks for communication of content, such as LANs, MANs, and WANs; Liga – Fig. 1; 0027-30: where distribution networks may include the Internet; Heath – Fig. 1; 0020, 0027: content may be distributed via the Internet or any combination of known networks]

Regarding Claim 37, Tsuria, Liga, and Heath disclose all of the limitations of Claim 36 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria, Liga, and Heath disclose wherein the time-shifted digital content comprises a television show, a movie, or a video. [Tsuria – 0026-29: systems for interactive television programs viewed in a time-shifted manner; 0230: video may be a movie; Liga – 0021, 0029: television signals comprising video signals; 0091: where content may be a movie; Heath – 0021: video file which may be a recorded television program, or recorded theatrical work, etc.]

Regarding Claim 38, Tsuria, Liga, and Heath disclose all of the limitations of Claim 36 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria, Liga, and Heath disclose wherein the time-adapted transactional offer comprises an advertisement. [Tsuria - 0043-44: discloses the delivery of interactive content with a television program, which is described as an exemplary offer to purchase an item that is associated with the cooking program; 0045: discloses an alternative offer to purchase an item associated with a sports program, its statistics, and/or athlete/team/league related offers; Liga – 0077-87: system may update on the fly stale advertisements that may be past some limited time frame; Heath – 0053-57, 0063, 0065: where identification of an advertisement to be provided to a client device may determine the current/recent time position of the video being displayed, and utilize that time position information to identify particular advertisements for delivery]

Regarding Claim 39, Tsuria, Liga, and Heath disclose all of the limitations of Claim 35 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria and Heath disclose wherein the point of playback corresponds to a particular segment of the time-shifted digital content, chapter of the time-shifted digital content, or frame of the time-shifted digital content. [Tsuria – 0145, 0205: metadata included may identify video segments; Heath – 0058-60, 0063-65: where current position of playback of video is utilized to determine advertisements to be provided, where first criteria for targeting would be associated at/from one time point to a next time point when a second criteria is associated (i.e., present time position is implicitly associated with and indicative of segments of the digital content)]

Regarding Claim 40, Tsuria, Liga, and Heath disclose all of the limitations of Claim 35 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria, Liga, and Heath disclose wherein the playback device comprises a television or a set-top box. [Tsuria – Figs. 1, 3; 0139; Liga – Fig. 1; Heath – Fig. 1; 0025]


Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuria, Liga, and Heath as applied to claim 21 above, and further in view of Kitamura (US 2006/0210240 A1) (hereinafter Kitamura).

Regarding Claim 26, Tsuria, Liga, and Heath disclose all of the limitations of Claim 21 which are analyzed as previously discussed with respect to that claim.
Furthermore, Tsuria and Heath disclose wherein the content identification data is indicative of a particular segment of the time-shifted digital content. [Tsuria – 0145, 0205: metadata included may identify video segments; Heath – 0058-60, 0063-65: where current position of playback of video is utilized to determine advertisements to be provided, where first criteria for targeting would be associated at/from one time point to a next time point when a second criteria is associated (i.e., present time position is implicitly associated with and indicative of segments of the digital content)]
Tsuria, Liga, and Heath, fail to explicitly disclose wherein the content identification data is indicative of a particular chapter of the time-shifted digital content.
Kitamura, in analogous art, teaches wherein the content identification data is indicative of a particular chapter of the time-shifted digital content. [Fig. 14; 0062: where it is understood that a playback system that may track current position of playback of a current digital content (such as the system of Tsuria, Liga, and Heath) may also be able to identify the current chapter of the content based on the tracked playback position]
[Kitamura – 0062]


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuria, Liga, and Heath as applied to claim 21 above, and further in view of Nonaka et al. (US 2007/0150462 A1) (hereinafter Nonaka).

Regarding Claim 26, Tsuria, Liga, and Heath disclose all of the limitations of Claim 21 which are analyzed as previously discussed with respect to that claim.
Furthermore, Heath discloses wherein the content identification data is indicative of a particular time point of the time-shifted digital content. [Heath – 0053-60, 0063-65: where the system is aware when it is at or has passed various time-points]
Tsuria, Liga, and Heath fail to explicitly disclose wherein the content identification data is indicative of a particular frame of the time-shifted digital content.
Nonaka, in analogous art, teaches wherein the content identification data is indicative of a particular frame of the time-shifted digital content. [ABST; 0017, 0021-25: where playback position of some displayed content may be determined by a serial number associated with each frame that is being presented in order to receive related information (such as the time-adapted offers of Tsuria, Liga, and Heath)]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tsuria, Liga, and Heath with the teachings of Nonaka to specify content identification data being indicative of a particular frame as it is readily understood that playback position of some content may be determined by monitoring each frame and frame sequence information rather than by merely calculating playback time for the purposes of requesting related information. [Nonaka – ABST; 0017, 0021-25]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421